The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Note that phrases such as “Method and Apparatus for” or “in a communication system” should be avoided as generic terms that could be applied to most applications in this art at least. Titles should be a concise statement of the essential claimed elements.
The following title is suggested:
SECURITY KEY GENERATION FOR COMMUNICATOINS BETWEEN BASE STATION AND TERMINAL BASED ON BEAM SELECTION.


DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 44-47, 49-63 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US 2018/0332657) in view of Aikawa et al (A Key Generation Technique Using Array Antenna Beam Selection. IEEE 2011, pages 1-4).
Consider claim:


44. Fan teaches the apparatus comprising: 
a memory storing instructions; and one or more processors configured to execute the instructions (Fan teaches embodiments including memory and processors to execute stored instructions to perform the disclosed arrangement see paragraphs 46-50,167, 193) to: 
obtain information related to beam selection (connections between UE and base can be beams see paragraphs 3, 12,100); and 
generate a security key for radio communication between a base station and a terminal apparatus (security key KeNB is derived based on new serving node, which could be a serving beam see figure 7 item 705, paragraphs 115, 147, 282, 285).
Fan lacks a teaching of the key being based on the information related to the beam selection.  Aikawa teaches security key generation using antenna beam selection (see figure 2, section 1, section 3, line 1, and section 4).  Aikawa teaches that this key generation technique decreases RSSI measurement times and the probability of beam RSSIs being near the threshold (see section 4 last paragraph, and section 6).  Therefore it would have been obvious to one of ordinary skill in the art to modify Fan to derive the beam keys based on beam selection in order to decreases RSSI measurement times and the probability of  beam RSSIs being near the threshold.




46. (New) The apparatus according to claim 44, wherein the information related to the beam selection is a parameter which varies when a beam is selected.  
47. Fan in view of Aikawa teaches the apparatus according to claim 44, wherein the information related to the beam selection is identification information for identifying a beam connection ID see paragraphs 110, 181).  

49. Fan in view of Aikawa teaches the apparatus according to claim 44, wherein the one or more processors are configured to execute the instructions to generate the security key based on the information related to the beam selection at the time of beam selection (Fan teaches embodiments including memory and processors to execute stored instructions to perform the disclosed arrangement see paragraphs 46-50,167, 193).  
50. Fan in view of Aikawa teaches the apparatus according to claim 44, wherein the base station is a secondary base station of dual connectivity of the terminal apparatus (secondary dual connectivity base see figure 1, paragraph 7). 
51. Fan in view of Aikawa teaches the apparatus according to claim 44, wherein the base station is a target base station of a handover of the terminal apparatus (handover target see paragraph 9).  
52. Fan in view of Aikawa teaches the apparatus according to claim 44, wherein the one or more processors are configured to execute the instructions to perform radio 
53. Fan teaches the apparatus according to claim 44, wherein the apparatus is the base station, one or more of a plurality of apparatuses included in the base station, or a module for one of the plurality of apparatuses (Fan teaches embodiments including memory and processors to execute stored instructions to perform the disclosed arrangement see paragraphs 46-50,167, 193).  
54. Fan in view of Aikawa teaches the apparatus according to claim 52, wherein the apparatus is a master base station of dual connectivity of the terminal apparatus, one or more of a plurality of apparatuses included in the master base station, or a module of one of the plurality of apparatuses; the base station is a secondary base station of dual connectivity of the terminal apparatus (secondary dual connectivity base see figure 1, paragraph 7); and the one or more processors are configured to execute the instructions to perform radio communication with the terminal apparatus via the base station using the security key (security key KeNB is derived based on new serving node, which could be a serving beam see figure 7 item 705, paragraphs 115, 147, 282, 285).  
55. Fan in view of Aikawa teaches the apparatus according to claim 52, wherein the base station includes a first unit which performs processing of an upper protocol layer, and a second unit which performs processing of a lower protocol layer (multi-layer entities see paragraphs 8, 51, 91); the apparatus is the first unit or a module for the first unit; and the one or more processors are configured to execute the instructions (Fan 
56. Fan in view of Aikawa teaches the apparatus according to claim 44, wherein the one or more processors are configured to execute the instructions to transmit the security key to the base station (Fan teaches embodiments including memory and processors to execute stored instructions to perform the disclosed arrangement see paragraphs 46-50,167, 193).  
57. Fan in view of Aikawa teaches the apparatus according to claim 56, wherein the security key is a key to be used for key generation by the base station (security key KeNB is derived based on new serving node, which could be a serving beam see figure 7 item 705, paragraphs 115, 147, 282, 285).  
58. Fan in view of Aikawa teaches the apparatus according to claim 56, wherein the base station is a secondary base station of dual connectivity of the terminal apparatus (secondary dual connectivity base see figure 1, paragraph 7); the one or more processors are configured to execute the instructions to transmit, to the base station (Fan teaches embodiments including memory and processors to execute stored instructions to perform the disclosed arrangement see paragraphs 46-50,167, 193), a message for addition or change of a secondary base station; and the message includes the security key (security key KeNB is derived based on new serving node, which could be a serving beam see figure 7 item 705, paragraphs 115, 147, 282, 285).  

60. Fan in view of Aikawa teaches the apparatus according to claim 44, wherein the base station is a second base station which is different from a first base station; and the apparatus is the first base station, one or more of a plurality of apparatuses included in the first base station, or a module for one of the plurality of the apparatuses (handover target see paragraph 9).  
61. Fan in view of Aikawa teaches the apparatus according to claim 44, wherein the apparatus is a core network node, or a module for a core network node (multi-layer entities see paragraphs 8, 51, 91).  

62. Fan teaches the apparatus comprising: 
a memory storing instructions; and one or more processors configured to execute the instructions (Fan teaches embodiments including memory and processors to execute stored instructions to perform the disclosed arrangement see paragraphs 46-50,167, 193) to:   

perform radio communication with the base station using the security key (connections between UE and base can be beams see paragraphs 3, 12,100). 
Fan lacks a teaching of the key being based on the information related to the beam selection.  Aikawa teaches security key generation using antenna beam selection (see figure 2, section 1, section 3, line 1, and section 4).  Aikawa teaches that this key generation technique decreases RSSI measurement times and the probability of beam RSSIs being near the threshold (see section 4 last paragraph, and section 6).  Therefore it would have been obvious to one of ordinary skill in the art to modify Fan to derive the beam keys based on beam selection in order to decreases RSSI measurement times and the probability of  beam RSSIs being near the threshold.
 


63. Fan teaches the method comprising:
 obtaining information related to beam selection (connections between UE and base can be beams see paragraphs 3, 12,100); and
 generating a security key for radio communication between a base station and a terminal apparatus (security key KeNB is derived based on new serving node, which could be a serving beam see figure 7 item 705, paragraphs 115, 147, 282, 285).
.


 Allowable Subject Matter
Claim 48 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
48. The nearest prior art as shown in Fan and Aikawa fails to teach the apparatus according to claim 44, wherein the information related to the beam selection is a counter which is incremented when a beam is selected.  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached Monday through Friday from 11:30-8:00.

 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), and facsimile transmissions must be sent to the Central FAX number, unless an exception applies.  For example, if the examiner has rejected claims in a regular U.S. patent application, and the reply to the examiner’s Office action is desired to be transmitted by facsimile rather than mailed, the reply must be sent to the Central FAX Number.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        

(571) 272-7887